        Case 2:17-cv-01004-SU         Document 174   Filed 02/05/21   Page 1 of 3




PAUL E. SALAMANCA                               Oliver J. H. Stiefel, OSB # 135436
United States Department of Justice             Tel: (503) 227-2212
Deputy Assistant Attorney General               oliver@crag.org
Environment & Natural Resources Division        Crag Law Center
                                                3141 E Burnside Street
SHAUN M. PETTIGREW                              Portland, Oregon 97214
TAYLOR FERRELL                                  Fax: (503) 296-5454
Trial Attorneys
Natural Resources Section                       David H. Becker, OSB # 081507
c/o NOAA, Damage Assessment                     Tel: (503) 388-9160
7600 Sand Point Way, NE                         davebeckerlaw@gmail.com
Seattle, WA 98155                               Law Office of David H. Becker, LLC
Phone: (206) 526-6881                           4110 SE Hawthorne Boulevard # 168
shaun.pettigrew@usdoj.gov                       Portland, Oregon 97214
taylor.ferrell@usdoj.gov
                                                Attorneys for Central Oregon LandWatch
Counsel for Federal Defendants


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF OREGON
                              PENDLETON DIVISION

CENTRAL OREGON LANDWATCH, an                  Case No. 2:17-cv-1004-SU (Lead Case)
Oregon non-profit corporation,                Case No. 2:17-cv-1091-SU (Trailing Case)
                                              Case No. 2:17-cv-1366-SU (Trailing Case)
              Plaintiff,
                     v.
SHANE JEFFRIES, in his official capacity as
Ochoco National Forest Supervisor; and
UNITED STATES FOREST SERVICE,                 JOINT STATUS REPORT
              Federal Defendants,
           and
OCHOCO TRAIL RIDERS, OREGON
MOTORCYLE RIDERS ASSOCIATION,
PACIFIC NORTHWEST 4 WHEEL DRIVE
ASSOCIATION, DESCHUTES COUNTY 4
WHEELERS, and THE BLUERIBBON
COALTION,

              Defendant-Intervenors
         Case 2:17-cv-01004-SU           Document 174        Filed 02/05/21      Page 2 of 3




        Plaintiff and Federal Defendants filed a Stipulated Settlement and Release on February 4,

2021. ECF No. 173 (in lead case 17-1004). The Settlement and Release provides for Plaintiff to

supply electronic funds transfer information to Federal Defendants and for Federal Defendants to

make a payment as contemplated in the agreement. ECF No. 173 ¶¶ 1, 3. After Plaintiff receives

the payment, the parties will file a joint stipulation asking this Court to vacate the August 21,

2020 Findings and Recommendations (ECF No. 162). ECF No. 173 ¶ 5.

        Plaintiff and Federal Defendants have begun performance under the Settlement and

Release, and anticipate that the payment process may take up to 60 days. The parties propose that

they file a further joint status report on or before April 5, 2021, if they have not filed the joint

stipulation specified in the Settlement and Release before that date.

        Respectfully submitted, February 5th, 2021.

                                                PAUL E. SALAMANCA
                                                Deputy Assistant Attorney General
                                                Environment & Natural Resources Division

                                                /s/ Shaun M. Pettigrew
                                                SHAUN M. PETTIGREW
                                                Trial Attorney, Natural Resources Section
                                                c/o NOAA, Damage Assessment
                                                7600 Sand Point Way, NE
                                                Seattle, WA 98115
                                                Phone: (206) 526-6881
                                                shaun.pettigrew@usdoj.gov

                                                TAYLOR FERRELL
                                                Natural Resources Section
                                                4 Constitution Square
                                                150 M Street NE
                                                Washington, D.C. 20001
                                                (202) 305-0874 (Ferrell)
                                                (202) 305-0339 (Strippoli)
                                                taylor.ferrell@usdoj.gov

                                                Counsel for Federal Defendants

Joint Status Report - 1
        Case 2:17-cv-01004-SU   Document 174    Filed 02/05/21    Page 3 of 3




                                    /s/ Oliver J. H. Stiefel
                                    Oliver J. H. Stiefel, OSB # 135436
                                    Tel: (503) 227-2212
                                    oliver@crag.org
                                    Crag Law Center
                                    3141 E Burnside Street
                                    Portland, Oregon 97214
                                    Fax: (503) 296-5454

                                    David H. Becker, OSB # 081507
                                    Tel: (503) 388-9160
                                    davebeckerlaw@gmail.com
                                    Law Office of David H. Becker, LLC
                                    4110 SE Hawthorne Boulevard # 168
                                    Portland, Oregon 97214

                                    Attorneys for Central Oregon LandWatch




Joint Status Report - 2
